Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 3-11, 18 and 19 rejected under 35 U.S.C. 101 because: 
The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to gaze tracking without significantly more. The claim(s) recite(s) obtaining…, determining…, and predicting…. This judicial exception is not integrated into a practical application because obtaining, determining, and predicting The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because 2a Yes, the obtaining and determining, and predicting limitations could include mental process. There is no practical application as there is no mention of even a processor performing the obtaining, determining and predicting and is thus an abstract idea. Furthermore, there is no inventive concept since the current claims are merely instructions. Examiner notes while claim 18 recites a processor it is merely a generic computer component and as such cannot integrate a judicial exception into a practical application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-3, 11, 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lagun et al (2019/0080474) hereinafter, Lagun.

In regards to claim 1, Lagun teaches a processor-implemented method comprising (abstract): 
	obtaining output position information from an input face image (fig. 3 (302) [0023-0025] of a user using a neural network model (fig. 1 (106) [0025-0030] ;  
	determining a position adjustment parameter for the user [0026, 0027,0028];  and 
	predicting gaze position information of the user by adjusting the output position information based on the position adjustment parameter.[0026-0032] 


In regards to claim 3, Lagun teaches a processor-implemented method comprising (abstract): 
	obtaining output position information by inputting an input face image of a user to a neural network model; (fig. 3 (302) [0023-0025]  (fig. 1 (106) [0025-0030] ;  
	calculating a loss value of the output position information [0050];  
	calculating a reliability of the output position information based on the 
calculated loss value [0054-0055];  and 
	predicting gaze position information of the user based on the calculated reliability [0055-0061].


In regards to claim 18, Lagun teaches apparatus comprising: one or more processors configured to (abstract): 
	obtain output position information from an input face image of a user using a neural network model;  (fig. 3 (302) [0023-0025] (fig. 1 (106) [0025-0030] ;  
	determine a position adjustment parameter for the user; [0026, 0027,0028];   and
	predict gaze position information of the user by adjusting the output position 
information based on the position adjustment parameter. .[0026-0032]

 
In regards to claim 2, Lagun teaches the method of claim 1, wherein the determining of the position adjustment (fig. 3 (302-306)) parameter comprises: displaying an adjustment object (fig. 4 more calibration images)[0046];  obtaining an adjusted face image of the user corresponding to the adjustment object (fig. 4 (404)[0046-0047]));  predicting adjusted position information from the adjusted face image using the neural network model [0042-0044],;  and determining the position adjustment parameter (fig. 4 (404)) based on the adjusted position information and a position of the adjustment object [0046-0050]. 
 

In regards to claim 3, Lagun teaches wherein the predicting of the gaze position information based on the calculated reliability comprises: determining the output position information to be the gaze position information in response to the calculated 

In regards to claim 11, Lagun teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the gaze tracking method of claim 3 (abstract, [0004, 00014, 0039, 0043]). 
 
In regards to claim 19,  apparatus of claim 18, further comprising a memory storing instructions that, when executed by the one or more processors, configure the 
one or more processors to perform the obtaining of the output position 
information, the determining a position adjustment parameter, and the 
predicting gaze position information (abstract, [0004, 00014, 0039, 0043-0046]).

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT SITTA/Primary Examiner, Art Unit 2694